HUMPHREYS, J.,
concurring.
I agree that Code § 19.2-297.1 should be construed as permitting the introduction of a defendant’s relevant prior felony convictions during the guilt phase of a bifurcated trial. Unlike the majority, however, I believe that the common law provides minimal guidance in this area beyond a historical starting point. Thus, I write separately to clarify the relevant *286principles of statutory construction that I believe control the outcome of this case.
I. The Plain Language of Code § 19.2-297.1
As an initial matter, we must consider the plain language of the statute, for “ ‘[w]here the legislature has used words of a plain and definite import the courts cannot put upon them a construction which amounts to holding the legislature did not mean what it has actually expressed.’ ” Barr v. Town & Country Props., 240 Va. 292, 295, 396 S.E.2d 672, 674 (1990) (quoting Watkins v. Hall, 161 Va. 924, 930, 172 S.E. 445, 447 (1934)). That is, “[w]e must ... assume that the legislature chose, with care, the words it used when it enacted the ... statute, and we are bound by those words as we interpret the statute.” Id.
Code § 19.2-297.1, the so-called “three-strikes” statute, provides as follows:
Any person convicted of [1] two or more separate acts of violence [2] when such offenses were not part of a common act, transaction, or scheme, and [3] who has been at liberty as defined in § 53.1-151 between each conviction, shall, upon conviction of a third or subsequent act of violence, be sentenced to life imprisonment and shall not have all or any portion of his sentence suspended, provided it is admitted, or found by the jury or the judge before whom he is tried, that he has been previously convicted of two or more such acts of violence.
(Emphasis added). By the express terms of the statute, the jury (or other finder of fact) must therefore make three specific findings before the statute is implicated. Specifically, the jury must find: (1) the defendant has at least two prior violent felony convictions, (2) the prior felonies were not part of a common act, transaction, or scheme, and (3) the defendant was at liberty between each of the felonies. See id.
However, the plain language of the statute is silent as to whether these three facts should be “found” during the guilt phase or during the sentencing phase of the trial. Thus, we *287must consider other settled principles of statutory construction to determine whether Code § 19.2-297.1 permits the introduction of evidence relating to the defendant’s prior felony convictions during the guilt phase of a bifurcated trial. See Va. Dep’t of Labor & Indus, v. Westmoreland Coal Co., 238 Va. 97, 101, 353 S.E.2d 758, 762 (1987) (noting that, where a statute “is susceptible to more than one meaning,” the court “must resort to extrinsic evidence and the rules of construction to determine legislative intent, ‘the paramount object of statutory construction’ ” (quoting Vollin v. Arlington Co. Electoral Bd., 216 Va. 674, 678-79, 222 S.E.2d 793, 797 (1976))). In doing so, we must be cognizant that there is no hierarchy among rules of statutory construction. Rather, considering all relevant and applicable principles of statutory construction, we should select that interpretation which, overall, best comports with legislative intent.
II. The “Common Law”
As noted in the majority opinion, a statute codifying common law principles should generally be interpreted in a manner “ ‘most near to the reason of the common law.’ ” Moses v. Commonwealth, 45 Va.App. 357, 361 n. 2, 611 S.E.2d 607, 609 n. 2 (2005) (en banc) (quoting Chichester v. Vass, 5 Va. (1 Call) 83, 102 (1797)). As the majority further notes, a statute that codifies the common law “ ‘must therefore be read along with the provisions of the common law, and the latter will be read into the statute unless it clearly appears from express language or by necessary implication that the purpose of the statute was to change the common law.’ ” Id. (quoting Wicks v. Charlottesville, 215 Va. 274, 276, 208 S.E.2d 752, 755 (1974)).
In my view, however, Code § 19.2-297.1 does not “eodify[ ] common law principles.” As the majority opinion sets forth, recidivist statutes have long been in existence in Virginia and elsewhere. However, the common law—as opposed to statutory law—did not authorize the imposition of heightened sentences for recidivists. Nor did any of the recognized common law crimes (e.g., rape, robbery, arson, murder, burglary) require—or even allow—proof that the defendant was a recidi*288vist. Code § 19.2-297.1 cannot be said to codify a common law rule that does not exist. See De Gesualdo v. People, 147 Colo. 426, 364 P.2d 374, 378 (1961) (“The philosophical approach to the habitual criminal statute has always been that it is in derogation of the common law and must therefore be strictly construed.”); State ex rel. Ringer v. Boles, 151 W.Va. 864, 157 S.E.2d 554, 558 (1967) (“Habitual criminal proceedings providing for enhanced or additional punishment on proof of one or more prior convictions are wholly statutory____ Being in derogation of the common law, such statutes are generally held to require a strict construction in favor of the prisoner.”).9
Because Code § 19.2-297.1 does not seek to codify a recognized common law principle, the concept that a statute codifying the common law “ ‘must [] be read along with the provisions of the common law,’ ” Moses, 45 Va.App. at 361 n. 2, 611 S.E.2d at 609 n. 2 (citation omitted), is inapplicable. Thus, to the extent that the majority relies solely on what it calls the “common law,” I believe the majority is oversimplifying the rather complex issue of statutory construction presented in this case.10
*289III. Judicial Interpretation of Other Recidivist Statutes In Berry v. Commonwealth, 22 Va.App. 209, 468 S.E.2d 685 (1996), this Court held that,
[although ... evidence of other crimes is inadmissible if relevant only to show a probability of guilt or a propensity for criminal conduct, evidence of other crimes “is properly received if it is relevant and probative of an element on trial, such as an element of the offense charged or the required predicate for enhanced punishment.”
Id. at 213, 468 S.E.2d at 687 (quoting Pittman v. Commonwealth, 17 Va.App. 33, 35, 434 S.E.2d 694, 695 (1993)). Accordingly, under Berry, proof of a prior conviction is admissible during the guilt phase of a bifurcated trial if it is either: (1) an element of the offense charged, or (2) a required predicate for enhanced punishment.
It is well established that, if a defendant is charged with violating a recidivist statute, proof of the defendant’s prior felony convictions is admissible as a “required predicate for enhanced punishment.” Id. (holding that the trial court did not err in allowing evidence of a “prior conviction for a like offense ... during the guilt phase of the trial,” reasoning that the evidence was admissible because, inter alia, it was a “necessary predicate to an enhanced penalty”); see also Harris v. Commonwealth, 26 Va.App. 794, 803, 497 S.E.2d 165, 169 (1998) (“A prior conviction is used for ‘sentence enhancement’ when it is admitted ... during trial to convict a defendant of violating a ‘recidivist statute,’ i.e., a statute that criminalizes the commission of a successive violation of a particular offense[.]”).
Moreover, this Court and the Virginia Supreme Court have consistently held that, for a defendant to be convicted under a recidivist statute, the prior convictions must be charged in the indictment and proved to the jury. See, e.g., Farmer v. Commonwealth, 10 Va.App. 175, 180, 390 S.E.2d 775, 777 (1990) (“For the heavier punishment to be imposed by the jury or the court trying the case without a jury, the prior offense must be charged and proven.” (internal quotations omitted)); *290see also Brown v. Commonwealth, 226 Va. 56, 58-59, 307 S.E.2d 239, 240 (1983) (“[T]o make the accused subject, under a repeating-offender statute, to a heavier penalty ... the previous conviction must be alleged in the indictment____”); Calfee v. Commonwealth, 215 Va. 253, 255, 208 S.E.2d 740, 741 (1974); Commonwealth v. Ellett, 174 Va. 403, 409, 4 S.E.2d 762, 764 (1939). Because the prior convictions necessary to sustain a conviction under a recidivist statute must be charged in the indictment, we have therefore held that proof of the prior conviction is admissible during the guilt phase of the trial because it is an element of the “aggravated” recidivist offense. See Berry, 22 Va.App. at 213, 468 S.E.2d at 687 (holding that evidence of prior convictions was admissible, reasoning that, inter alia, “[cjonviction of a prior like offense is an element of the charge as it was set forth in the indictment ... ”); see also Pittman, 17 Va.App. at 35-36, 434 S.E.2d at 695 (holding that the trial court did not err in admitting proof of six prior convictions, reasoning that, “[t]o prove the charge set forth in the indictment, the Commonwealth was obligated to prove that [the defendant] was guilty of a third or subsequent offense”); Farmer, 10 Va.App. at 179, 390 S.E.2d at 776 (holding that proof of a prior conviction is “necessary to prove the substantive offense of driving under the influence as a third or subsequent offense and, therefore, is admissible during the guilt stage of a bifurcated trial”).
Thus, according to earlier judicial interpretations of similar recidivist statutes, proof of a defendant’s prior like convictions is admissible during the guilt phase of the trial becausé it is both a required predicate for enhanced punishment and an element of the offense charged. See, e.g., Berry, 22 Va.App. at 213, 468 S.E.2d at 687. This rule was established well before the 1994 enactment of both Code § 19.2-297.1 and the bifurcation statute, Code § 19.2-295.1. See, e.g., Brown, 226 Va. at 58, 307 S.E.2d at 240 (decided in 1983); Pittman, 17 Va.App. at 35-36, 434 S.E.2d at 695 (decided in 1993); Farmer, 10 Va.App. at 179, 390 S.E.2d at 776 (decided in 1990). Because the General Assembly may be presumed to have knowledge of the judicial interpretation of other, similar statutes, it can be *291inferred that, had the General Assembly wished to alter existing law, it would have so provided. See Waterman v. Halverson, 261 Va. 203, 207, 540 S.E.2d 867, 869 (2001) (“The General Assembly is presumed to be aware of the decisions of this Court when enacting legislation.” (citing Dodson v. Potomac Mack Sales & Serv., Inc., 241 Va. 89, 94, 400 S.E.2d 178, 180 (1991))); cf. Tazewell County Sch. Bd. v. Brown, 267 Va. 150, 163, 591 S.E.2d 671, 677 (2004) (“We have repeatedly held that the General Assembly is presumed to have knowledge of the ... interpretation of statutes, and the General Assembly’s failure to make corrective amendments evinces legislative acquiescence in [that interpretation].” (internal quotations omitted)).
IV. Constitutional Considerations
Also, “where a statute is susceptible of two constructions, by one of which grave and doubtful constitutional questions arise and by the other of which such questions are avoided, our duty is to adopt the latter.” United States v. Delaware & Hudson Co., 213 U.S. 366, 408, 29 S.Ct. 527, 536, 53 L.Ed. 836 (1909); see also Va. Soc’y for Human Life v. Caldwell, 256 Va. 151, 157, 500 S.E.2d 814, 816 (1998) (“ ‘[A] statute will be construed in such a manner as to avoid a constitutional question wherever this is possible.’ ” (quoting Eaton v. Davis, 176 Va. 330, 339, 10 S.E.2d 893, 897 (1940))). Here, adopting the construction of the three-strikes statute urged by the defendant would raise “grave and doubtful constitutional questions” about the continuing viability of the three-strikes scheme.
The United States Supreme Court has recently re-affirmed the fundamental constitutional principle that: “Any fact (other than a prior conviction) which is necessary to support a sentence exceeding the maximum authorized by the facts established by a plea of guilty or a jury verdict must be admitted by the defendant or proved to a jury beyond a reasonable doubt.” United States v. Booker, 543 U.S. 220, -, 125 S.Ct. 738, 756, 160 L.Ed.2d 621 (2005); see also Blakely v. Washington, 542 U.S. 296, 301, 124 S.Ct. 2531, 2536, 159 L.Ed.2d 403 (2004); Ring v. Arizona, 536 U.S. 584, 589, *292122 S.Ct. 2428, 2482-38, 153 L.Ed.2d 556 (2002); Apprendi v. New Jersey, 530 U.S. 466, 491, 120 S.Ct. 2348, 2363, 147 L.Ed.2d 435 (2000); Jones v. United States, 526 U.S. 227, 243, 119 S.Ct. 1215, 1224, 143 L.Ed.2d 311 (1999).11 This rule is grounded in the premise that “the Constitution protects every criminal defendant ‘against conviction except upon proof beyond a reasonable doubt of every fact necessary to constitute the crime of which he is charged.’ ” Booker, 543 U.S. at-, 125 S.Ct. at 748 (quoting In re Winship, 397 U.S. 358, 364, 90 S.Ct. 1068, 1073, 25 L.Ed.2d 368 (1970)); see also United States v. Gaudin, 515 U.S. 506, 511, 115 S.Ct. 2310, 2314, 132 L.Ed.2d 444 (1995) (noting that the “Constitution gives a criminal defendant the right to demand that a jury find him guilty of all the elements of the crime with which he is charged”).
However, the Supreme Court has expressly rejected a rule that would require “elements of the offense” to be proven to a jury beyond a reasonable doubt, while exempting “sentencing factors” from the same requirement. See Ring, 536 U.S. at 604-05, 122 S.Ct. at 2440-41 (“Apprendi repeatedly instructs ... that the characterization of a fact or circumstance as an ‘element’ or a ‘sentencing factor’ is not determinative____”). Rather, “[i]f a State makes an increase in a defendant’s authorized punishment contingent on the finding of a fact, that fact—no matter how the State labels it—must be found by a jury beyond a reasonable doubt.” Id. at 602, 122 S.Ct. at 2439 *293(citing Apprendi, 530 U.S. at 482-83, 120 S.Ct. at 2358-59). Thus, “[t]he dispositive question ... ’is not one of form, but of effect.’ ” Id. (quoting Apprendi 530 U.S. at 494, 120 S.Ct. at 2365); see also Booker, 543 U.S. at-, 125 S.Ct. at 748 (“[T]he characterization of critical facts is constitutionally irrelevant.”); Ring, 536 U.S. at 610, 122 S.Ct. at 2444 (Scalia, J., concurring) (“[T]he fundamental meaning of the jury-trial guarantee of the Sixth Amendment is that all facts essential to imposition of the level of punishment that the defendant receives—-whether the statute calls them elements of the offense, sentencing factors, or Mary Jane—must be found by the jury beyond a reasonable doubt.”); Apprendi 530 U.S. at 476, 120 S.Ct. at 2355 (“Merely using the label ‘sentence enhancement’ ... surely does not provide a principled basis for treating [those facts] differently.”).
The Virginia “three-strikes” statute requires proof of: (1) two prior convictions; (2) that were not part of a common act, transaction, or scheme; (3) that were committed while the defendant was “at liberty.” Unquestionably, these are “facts” that, if proven, may “increase[] the penalty for a crime beyond the prescribed statutory maximum ____” Apprendi 530 U.S. at 490, 120 S.Ct. at 2362-63; see also Blakely, 542 U.S. at 303, 124 S.Ct. at 2537 (“[T]he ‘statutory maximum’ for Apprendi purposes is the maximum sentence a judge may impose solely on the basis of the facts reflected in the jury verdict or admitted by the defendant.” (emphasis in original)). Accordingly, with the exception of the fact of the prior convictions, these elements must be proven to the jury beyond a reasonable doubt.12
*294However, as the majority notes, there is no standard of proof during a sentencing proceeding. Nor does the jury make any express findings of fact prior to selecting a sentence from the available range of punishment. Accordingly, if this Court were to hold that proof of prior convictions—and, of necessity, proof that the prior convictions were not part of a common act and were committed while the defendant was at liberty—is inadmissible during the guilt phase of a trial, we would effectively be depriving the defendant of his constitutional right to have these elements proven to a jury beyond a reasonable doubt. See Estes v. Texas, 381 U.S. 532, 543, 85 S.Ct. 1628, 1633, 14 L.Ed.2d 543 (1965) (“Every procedure which would offer a possible temptation to the average man ... to forget the burden of proof required to convict the defendant, or which might lead him not to hold the balance nice, clear and true between the State and the accused, denies the latter due process of law.” (internal quotations omitted)).
Thus, where a defendant is charged with violating the three-strikes statute, disallowing proof of the defendant’s prior convictions during the guilt phase of the trial would give rise to “grave and doubtful constitutional questions.” Delaware & Hudson Co., 213 U.S. at 408, 29 S.Ct. at 536. To avoid implicating these constitutional issues, the three-strikes statute should be construed as allowing introduction of evidence relating to a defendant’s prior convictions during the guilt phase of the trial. See id.; see also Bd. of Supervisors v. Telecomm. Indus., Inc., 246 Va. 472, 478, 436 S.E.2d 442, 445 (1993) (“Statutory constructions that make a statute unconstitutional should be avoided.” (citing Jeffress v. Stith, 241 Va. 313, 317, 402 S.E.2d 14, 16 (1991))).
V. Conclusion
Code § 19.2-297.1 does not expressly delineate the phase of trial during which evidence relating to the defendant’s prior convictions should be admitted. However, where a defendant is charged with violating a recidivist statute, this Court and the Virginia Supreme Court have consistently required those prior convictions to be charged in the indictment and have *295permitted introduction of the prior convictions during the guilt phase of a bifurcated trial. Moreover, construing the statute so as to disallow introduction of prior convictions during the guilt phase of trial might lead to unintended constitutional results. Accordingly, I agree that the trial court did not err in admitting, with a cautionary instruction, Washington’s prior convictions during the guilt phase of his trial, and I therefore concur in the result reached by the majority.

. Allowing the prosecution to present allegations and proof of past convictions during a single trial, as opposed to during a second and subsequent proceeding, is sometimes referred to as the "common-law procedure” for implementing a recidivist statute. See Spencer v. Texas, 385 U.S. 554, 565, 87 S.Ct. 648, 654, 17 L.Ed.2d 606 (1967). Even if we were to accept that this procedure has somehow been elevated to common law status, it is of little help in resolving the issue presented in this appeal. That is, the so-called "common law” procedure allows recidivism to be decided during the same trial as the present, underlying charge. The "non-common-law” procedure, once codified in Virginia, requires recidivism to be decided during a separate, subsequent trial. Neither procedure speaks to whether recidivism may be decided during a separate phase of a single, bifurcated trial.


. Of course, this does not mean that the many cases construing Virginia’s other recidivist statutes are entirely inapplicable. The General Assembly may certainly be said to have been aware of the construction and effect given to prior recidivist statutes when it enacted Code § 19.2-271.1. To that end, those cases are relevant—though not dispositive—when delving into the issue of legislative intent. See Part III, infra.


. If proof of the fact would not enhance the sentence beyond the statutory maximum, then that fact need not be proven to the jury beyond a reasonable doubt. See Booker, 543 U.S. at-, 125 S.Ct. at 750 ("[W]hen a trial judge exercises his discretion to select a specific sentence within a defined range, the defendant has no right to a jury determination of the facts that that judge deems relevant.” (emphasis added)); Apprendi, 530 U.S. at 481, 120 S.Ct. at 2358 ("[Njothing ... suggests that it is impermissible for judges to exercise discretion ... in imposing a judgment within the range prescribed by statute.” (emphasis in original)); see also McMillan v. Pennsylvania, 477 U.S. 79, 84, 106 S.Ct. 2411, 2415, 91 L.Ed.2d 67 (1986) (rejecting argument “that whenever a State links the 'severity of punishment’ to 'the presence or absence of an identified fact’ the State must prove that fact beyond a reasonable doubt”)(citing Patterson v. New York, 432 U.S. 197, 214, 97 S.Ct. 2319, 2329, 53 L.Ed.2d 281 (1977)).


. The "other than a prior conviction” language from Apprendi has its roots in Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998), a case in which the Supreme Court held that the fact of a prior conviction may be found by a judge, using a preponderance of the evidence standard, even if the fact of the prior conviction increases the statutory maximum. In Apprendi, the majority described Almendarez-Torres as “representing at best an exceptional departure from the historic practice that we have described.” Apprendi, 530 U.S. at 487, 120 S.Ct. at 2361.